—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Kitzes, J.), entered June 14, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Gloria Roa allegedly slipped and fell on a large piece of plastic which was on the floor in one of the aisles of the defendants’ supermarket. The Supreme Court granted the defendants’ motion for summary judgment dismissing the complaint. We affirm.
Contrary to the plaintiffs’ contention, the defendants established a prima facie case that they did not create or have actual or constructive notice of the alleged defective condition. In opposition to the motion, the plaintiffs failed to demonstrate the existence of a triable issue of fact as to whether the defendants created the condition (see Russell v Meat Farms, 160 AD2d 987) or had actual or constructive notice of it (see Gordon v American Museum of Natural History, 67 NY2d 836; Moss v JNK Capital, 211 AD2d 769, affd 85 NY2d 1005; Strowman v Great Atl. & Pac. Tea Co., 252 AD2d 384; Benware v Big V Supermarkets, 177 AD2d 846).
The plaintiffs’ remaining contention is unpreserved for appellate review. Santucci, J.P., Altman, McGinity and Adams, JJ., concur.